 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 1 of 15 PageID: 1083



 1   Michael J. Bettinger (SBN 122196)
     mbettinger@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, California 94104-1715
     Telephone: (415) 772-1200
 4   Facsimile: (415) 772-7400

 5   Gordon D. Todd (pro hac vice)
     gtodd@sidley.com
 6   Kimberly Leaman (pro hac vice)
     kimberly.leaman@sidley.com
 7   SIDLEY AUSTIN LLP
     1501 K Street, N.W.
 8   Washington, D.C. 20005
     Telephone: (202) 736-8000
 9   Facsimile: (202) 736-8711

10   Attorneys for Defendants
     JANSSEN BIOTECH, INC.,
11   JANSSEN ONCOLOGY, INC.,
     JANSSEN RESEARCH & DEVELOPMENT, LLC,
12   and JOHNSON & JOHNSON

13                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15
     UNITED STATES OF AMERICA, STATES                  Case No.: 3:17-cv-07250-JST
16   OF CALIFORNIA, COLORADO,
     CONNECTICUT, DELAWARE, FLORIDA,
17   GEORGIA, HAWAII, ILLINOIS, INDIANA,               DEFENDANTS’ REPLY IN SUPPORT OF
     IOWA, LOUISIANA, MICHIGAN,                        MOTION TO TRANSFER VENUE UNDER
18   MINNESOTA, MONTANA, NEVADA,                       28 U.S.C. § 1404(a)
     NEW JERSEY, NEW MEXICO, NEW
19   YORK, NORTH CAROLINA, OKLAHOMA,                   Judge: Hon. Jon S. Tigar
     RHODE ISLAND, TENNESSEE, TEXAS,                   Date: April 18, 2019
20   VERMONT, AND WASHINGTON; THE                      Time: 2:00 P.M.
     COMMONWEALTHS OF                                  Place: Courtroom 9, 19th Floor, Phillip Burton
21   MASSACHUSETTS AND VIRGINIA; and                   Federal Building
     THE DISTRICT OF COLUMBIA,
22
     ex rel. ZACHARY SILBERSHER,
23
                   Plaintiffs,
24
            vs.
25
     JANSSEN BIOTECH, INC., JANSSEN
26   ONCOLOGY, INC., JANSSEN RESEARCH
     & DEVELOPMENT, LLC, and JOHNSON &
27   JOHNSON,
28                 Defendants.
                                                       i
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                          CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 2 of 15 PageID: 1084



 1                                                   TABLE OF CONTENTS

 2   INTRODUCTION ..............................................................................................................................1

 3   ARGUMENT ......................................................................................................................................1

 4             I.         THE SECTION 1404(A) FACTORS FAVOR TRANSFER .....................................1

 5                        A.         Relator Misconstrues The Showing Necessary To Support Transfer
                                     Of An FCA Qui Tam Action...........................................................................2
 6
                          B.         The Jones Factors Strongly Favor Transfer ....................................................2
 7
                                     1.         Relator’s Choice of Forum Is Entitled To Little Deference ...............3
 8
                                     2.         The Parties Have No Relevant Contacts To The Northern
 9                                              District Of California, But Do With The District Of New
                                                Jersey...................................................................................................4
10
                                     3.         The Bulk Of The Relevant Conduct Occurred In New Jersey............5
11
                                     4.         Litigation In New Jersey Is More Cost Efficient For Both
12                                              Parties ..................................................................................................7

13                                   5.         The Ease Of Access To Sources Of Proof Favors Transfer................7

14                                   6.         Transfer To The District Of New Jersey Furthers Judicial
                                                Economy .............................................................................................8
15
     CONCLUSION .................................................................................................................................10
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              ii
               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                              CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 3 of 15 PageID: 1085



 1                                                    TABLE OF AUTHORITIES
 2
     Cases                                                                                                                             Page(s)
 3

 4   United States ex rel. Adrian v. Regents of Univ. of Cal.,
        No. C-99-cv-3864-TEH, 2002 WL 334915 (N.D. Cal. Feb. 25, 2002) ................................2, 3, 4
 5
     United States ex rel. Brooks v. Stevens-Henager Coll., Inc.,
 6      No. 1:13-CV-00009-BLW, 2015 WL 758988 (D. Idaho Feb. 23, 2015) .....................................6
 7   BTG Int’l v. Amneal Pharm. LLC,
       No. 2:15-cv-05909-KM-JBC, 2018 WL 5734626 (D.N.J. Oct. 31, 2018) .................................10
 8
     United States ex rel. Campie v. Gilead Scis., Inc.,
 9
        862 F.3d 890 (9th Cir. 2017) ........................................................................................................6
10
     Decker Coal Co. v. Commonwealth Edison Co.,
11      805 F.2d 834 (9th Cir. 1986) ........................................................................................................2

12   Ellis v. Costco Wholesale Corp.,
         372 F. Supp. 2d 530 (N.D. Cal. 2005) ..........................................................................................3
13
     Glaxo Grp. Ltd. v. Genentech, Inc.,
14
        No. C-10-00675-JSW, 2010 WL 1445666 (N.D. Cal. Apr. 12, 2010) .........................................2
15
     Hendricks v. StarKist Co.,
16      No. 13-cv-729-YGR, 2014 WL 1245880 (N.D. Cal. Mar. 25, 2014)...........................................7

17   Italian Colors Rest. v. Am. Express Co.,
         No. 03-CV-03719-SI, 2003 WL 22682482 (N.D. Cal. Nov. 10, 2003) .......................................5
18
     Jones v. GNC Franchising, Inc.,
19      211 F.3d 495 (9th Cir. 2000) ....................................................................................................1, 2
20
     KSR Int’l Co. v. Teleflex Inc.,
21      550 U.S. 398 (2007) ................................................................................................................9, 10

22   United States ex rel. Ogawa v. Rieadco Corp.,
        No. C-10-04578-JW, 2011 WL 7293397 (N.D. Cal. Apr. 7, 2011) .............................................3
23
     Panetta v. SAP America, Inc.,
24      No. C-05-CV-01696-RWM, 2005 WL 1774327 (N.D. Cal. July 26, 2005) ................................4
25   San Francisco Tech., Inc. v. The Glad Prod. Co.,
26      No. 10-CV-00966-JF, 2010 WL 2943537 (N.D. Cal. July 26, 2010) ..........................................3

27   Seely v. Cumberland Packing Corp.,
        No. 10-CV-02019-LHK, 2010 WL 5300923 (N.D. Cal. Dec. 20, 2010) .....................................3
28
                                                                          iii
               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                              CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 4 of 15 PageID: 1086



 1   Silva v. Aviva PLC,
         No. 15-CV-02665-PSG, 2016 WL 1169441 (N.D. Cal. Mar. 25, 2016) ..............................2, 5, 6
 2
     Tarasovsky v. Guardian Life Ins. Co. of Am.,
 3
        No. C-17-cv-03464-WHA, 2017 WL 5495822 (N.D. Cal. Nov. 16, 2017) .................................1
 4
     Therasense, Inc. v. Becton, Dickinson & Co.,
 5      649 F.3d 1276 (Fed. Cir. 2011).....................................................................................................9

 6   Zut v. Harrah’s Entm’t, Inc.,
         No. C13-2372-TEH, 2013 WL 5442282 (N.D. Cal. Sept. 30, 2013) ...........................................5
 7
     Statutes
 8
     28 U.S.C. § 1404(a) ....................................................................................................................1, 3, 6
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            iv
               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                              CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 5 of 15 PageID: 1087



 1           Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research & Development,

 2   LLC, and Johnson & Johnson (“J&J”) (collectively, “Defendants”) respectfully submit this Reply in

 3   support of their Motion to Transfer this action to the United States District Court for the District of

 4   New Jersey pursuant to 28 U.S.C. § 1404(a).

 5                                            INTRODUCTION

 6           Relator’s Opposition to Defendants’ Motion to Transfer Venue (“Opposition” or “Opp.”)

 7   goes long on arguing the merits of his substantive claims, which are irrelevant to the question of

 8   transfer, but offers little to justify keeping this case in this District. Indeed, Relator fails to identify

 9   a single contact between his case and this District other than the location of his counsel, and ignores

10   authority from this District making clear that that particular contact does not weigh in the balance.

11   Relator identifies a handful of purported connections with Los Angeles, which is itself 400 miles

12   away in a different forum, and those claimed contacts are themselves, as will be discussed, incorrect

13   or irrelevant.   Relator otherwise misunderstands and/or misapplies the Jones factors.                Most

14   egregiously, Relator misrepresents the nature of the prior and ongoing action in the District of New

15   Jersey, which covered most of the factual questions and legal issues underlying Relator’s most

16   inventive FCA theory. Because the Jones factors overwhelmingly support transfer, and because the

17   interests of judicial economy would be best served by not having a second federal court retry the

18   same complex patent issues, the Court should exercise its discretion to transfer the matter to the

19   District of New Jersey.

20                                              ARGUMENT

21           I.       THE SECTION 1404(A) FACTORS FAVOR TRANSFER

22           Relator does not contest that he could have filed in the District of New Jersey. Tarasovsky

23   v. Guardian Life Ins. Co. of Am., No. C-17-cv-03464-WHA, 2017 WL 5495822, at *2 (N.D. Cal.

24   Nov. 16, 2017). The only issue, therefore, is appropriate application and weighing of the Jones

25   factors and the public policy interest of the forum state. Jones v. GNC Franchising, Inc., 211 F.3d

26   495, 498–99 (9th Cir. 2000). Relator argues the factors are either neutral or support remaining in

27   this District, but Relator’s factual assertions and legal contentions are deeply flawed. A proper

28   consideration of the Jones factors strongly favors transfer to New Jersey—at no increased burden to
                                                           1
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 6 of 15 PageID: 1088



 1   Relator. When those factors are balanced against the deference afforded to Relator’s choice of

 2   venue—in this case, very little—transfer furthers the interests of convenience and justice.

 3           A.      Relator Misconstrues The Showing Necessary To Support Transfer Of An FCA
                     Qui Tam Action
 4
             Relator’s Opposition rests first and foremost on a misunderstanding of the showing required
 5
     to support transfer. See Silva v. Aviva PLC, No. 15-CV-02665-PSG, 2016 WL 1169441, at *4 (N.D.
 6
     Cal. Mar. 25, 2016). Relator asserts that Defendants must make “a strong showing” that it is
 7
     inconvenient to litigate in the chosen forum. Opp. at 1, 8–9. What is required, however, is a
 8
     “showing of inconvenience to warrant upsetting the plaintiff’s choice of forum.” Decker Coal Co.
 9
     v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986) (emphasis added). While this
10
     showing may be challenging in many cases, in a qui tam action the relator’s choice of forum is not
11
     given significant weight. United States ex rel. Adrian v. Regents of Univ. of Cal., No. C-99-cv-3864-
12
     TEH, 2002 WL 334915, at *3 (N.D. Cal. Feb. 25, 2002). And, as this Court has previously
13
     recognized, “[a]s deference accorded to a Plaintiff’s choice of forum decreases, a defendant’s burden
14
     to upset the plaintiff’s choice of forum also decreases.” Glaxo Grp. Ltd. v. Genentech, Inc., No. C-
15
     10-00675-JSW, 2010 WL 1445666, at *4 (N.D. Cal. Apr. 12, 2010). In light of the minimal
16
     deference afforded to Relator’s choice of forum as both a qui tam plaintiff and a non-resident
17
     plaintiff, a far lesser showing is required.
18

19           B.      The Jones Factors Strongly Favor Transfer
             Whatever the showing required, however, the facts and the law strongly support transfer.
20
     Again, in weighing transfer, the Court considers the following Jones factors: (1) where the relevant
21
     agreements were negotiated and executed; (2) which state is most familiar with the governing law;
22
     (3) the plaintiff’s choice of forum; (4) the parties’ contacts with the forum; (5) contacts between the
23
     cause of action and the chosen forum; (6) the costs of litigation; (7) the availability of compulsory
24
     process to compel the attendance of unwilling nonparty witnesses; and (8) ease of access to sources
25
     of proof. Jones, 211 F.3d at 498–99.
26
             Factors one, two, and seven do not weigh in the balance. As to the first factor, Relator does
27
     not dispute that there are no “relevant agreements” to consider, Mot. to Transfer at 4, ECF 30, but
28
                                                        2
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 7 of 15 PageID: 1089



 1   goes on to conflate the first prong with the fourth and fifth factors, the parties’ and the claims’

 2   contacts with the District, Opp. at 10. To avoid repetition, we address Relator’s arguments in

 3   discussing factors four and five. As to the second factor, Relator agrees that the courts have equal

 4   familiarity with the law. Id. at 11. And, as to the seventh factor, Relator agrees that there are no

 5   known concerns over unwilling non-party witnesses. Id. at 14. Every other factor and consideration

 6   favors transfer.

 7                1.        Relator’s Choice Of Forum Is Entitled To Little Deference

 8          Relator contends that his choice of forum should not be “easily overturned” and declares that

 9   given the FCA’s permissive venue provision his choice merits even greater deference. Id. at 11–12.

10   Relator’s arguments, however, rely on inapplicable authorities and ignore a host of decisions

11   recognizing that a qui tam plaintiff’s choice of forum deserves minimal deference under § 1404(a).

12          Relator relies principally on Ellis v. Costco Wholesale Corp., 372 F. Supp. 2d 530, 537 (N.D.

13   Cal. 2005), a Title VII case. There, the Court concluded that because Congress had given civil rights

14   plaintiffs broader latitude in selecting where to file their particular grievance, such plaintiffs’ choice

15   of forum deserved greater deference. This suit, however, arises under the FCA, not Title VII, which

16   vindicates entirely distinct interests. While Title VII protects the individual rights of the employee-

17   plaintiff selecting the forum, the FCA protects the interests of the Government as a whole, not the

18   rights of the particular Relator. Accordingly, the rationale behind Title VII’s permissive venue does

19   not apply in the FCA context.

20          No wonder, then, that multiple Courts have recognized that a qui tam plaintiff’s choice of

21   forum is “entitled to little deference.” United States ex rel. Ogawa v. Rieadco Corp., No. C-10-

22   04578-JW, 2011 WL 7293397, at *2 (N.D. Cal. Apr. 7, 2011); see also Seely v. Cumberland Packing

23   Corp., No. 10-CV-02019-LHK, 2010 WL 5300923, at *3 (N.D. Cal. Dec. 20, 2010) (“[S]ignificant

24   authority holds that the forum choice of a qui tam plaintiff … deserves little deference.”); San

25   Francisco Tech., Inc. v. The Glad Prod. Co., No. 10-CV-00966-JF, 2010 WL 2943537, at *6 (N.D.

26   Cal. July 26, 2010) (“[T]here is substantial persuasive authority supporting … that a plaintiff’s choice

27   of forum is entitled to less weight in a qui tam action.”); Adrian, 2002 WL 334915, at *3.

28
                                                          3
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 8 of 15 PageID: 1090



 1          Relator’s attempt to evade Adrian is misplaced. See Opp. at 12. There, the Court made clear

 2   that “a plaintiff’s choice of forum is not given substantial weight when the plaintiff is a qui tam

 3   relator, asserting the rights of the United States government.” Adrian, 2002 WL 334915, at *3. In

 4   attempting to distinguish Adrian as concerned with the lack of ties between the cause of action and

 5   the forum state, Relator conflates the Jones factors and ignores the Court’s clear ruling regarding the

 6   minimal deference afforded to qui tam plaintiffs. In any event, here, as there, the nucleus of operative

 7   fact bears no relationship to this District. Relator’s attempt to distinguish Seely similarly misses the

 8   mark. See Opp. at 12. Relator argues that he is an “original source.” Id. Putting aside that he is

 9   not—as explained in Defendants recently filed Motion to Dismiss—Relator offers nothing to show

10   why an original source qui tam plaintiff would be treated any differently than a non-original source

11   qui tam plaintiff. Indeed, given the public disclosure bar, one would expect the vast majority of qui

12   tam plaintiffs to be original sources of the information. There, as in Adrian, the Court held clearly

13   that a qui tam plaintiff’s choice of forum warrants minimal deference, and Relator here cites no

14   authority to the contrary.

15          Any deference to Relator’s choice of this District is further undermined by the fact that he

16   himself is a stranger to the Northern District of California (and, indeed, to the West Coast).

17   Deference is “significantly diminished” when a plaintiff initiates an action in a state in which he is

18   not a resident. See Panetta v. SAP America, Inc., No. C-05-CV-01696-RWM, 2005 WL 1774327,

19   at *5 (N.D. Cal. July 26, 2005) (citing Pac. Car & Foundry Co. v. Spence, 403 F.2d 949, 954 (9th

20   Cir. 1968)). Here, Relator is a New York resident whose only tie to this District is the location of

21   his lawyer, and thus “deference to his choice of forum carries diminished weight.” Id.

22                2.        The Parties Have No Relevant Contacts To The Northern District Of
                            California, But Do With The District Of New Jersey
23
            Neither party has any relevant contact with this District. With respect to Relator, for all the
24
     pages and exhibits he expends purporting to tie this case to his chosen forum, he fails to identify a
25
     single personal contact with the Northern District of California other than his lawyer. Relator does
26
     not dispute that the location of his counsel “is immaterial,” see id. at *5, offering only weakly that
27
     Defendants’ counsel also have an office in San Francisco. True, and equally irrelevant. Relator’s
28
                                                         4
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
 Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 9 of 15 PageID: 1091



 1   silence speaks volumes as he fails to identify any contact he may share with the Northern District.

 2   See Opp. at 13.

 3           With respect to Defendants, Relator points to a handful of J&J research and development

 4   facilities in Northern California, see id., but “none of these contacts specifically relate to Plaintiff’s

 5   cause of action.” Zut v. Harrah’s Entm’t, Inc., No. C13-2372-TEH, 2013 WL 5442282, at *2 (N.D.

 6   Cal. Sept. 30, 2013). Conversely, Defendants’ contacts to the District of New Jersey overwhelm any

 7   contacts to the Northern District of California. As Relator cannot dispute, two of the four defendants

 8   (J&J and Janssen Research & Development) are located in New Brunswick, New Jersey, Opp. at 13,

 9   while a third (Janssen Biotech, Inc.) is located next door in Horsham, Pennsylvania. The fourth

10   defendant (Janssen Oncology, Inc.) is not located in the Northern District of California, but 400 miles

11   away in Los Angeles. In the final analysis, given Defendants’ relationship with New Jersey, and the

12   lack of any countervailing ties to this District, this factor militates in favor of transfer.

13                 3.        The Bulk Of The Relevant Conduct Occurred In New Jersey

14           Relator’s brief treatment of this factor is telling. Id. Relator does not dispute any of

15   Defendants’ showing that the vast majority of the conduct underlying Relator’s claims occurred in

16   and around New Jersey. Mot. at 6. Indeed, Relator’s only relevant substantive response is to assert

17   that Defendants’ responses to the USPTO were submitted by an “in house patent attorney living in

18   California.” Opp. at 13. Even this is incorrect, as the lawyer in question was, at the time of those

19   submissions, living in New Jersey. See Grossman Decl. in Support of Mot. to Transfer ¶ 11, ECF

20   No. 30-1. And, as Relator himself notes, the location of party-controlled witnesses are largely

21   irrelevant to the issue of transfer as they will presumably be produced to testify where needed.

22           Relator relies principally on a highly misleading and irrelevant comparison of incomplete

23   prescription data from California and New Jersey. Opp. at 6, 6 nn.4–5, 13. As an initial matter, this

24   is not an “apples to apples” comparison. While the “New Jersey” data includes only the single

25   District of New Jersey, the “California” data includes all four California federal judicial districts. It

26

27

28
                                                           5
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 10 of 15 PageID: 1092



 1   is improper to “conflate California with this [D]istrict.” Silva, 2016 WL 1169441, at *6. 1 Once one

 2   backs out the Eastern, Central, and Southern Districts, including the greater Los Angeles area, any

 3   disparity likely disappears, if not reverses. Conversely, if nearby districts are fair game, then adding

 4   the Southern and Eastern Districts of New York and the Eastern District of Pennsylvania would,

 5   again, more than balance the scales. 2       In any event, Zytiga sales do not import any special

 6   significance to this District as forum over any other. Sales here are a fraction of total sales

 7   nationwide, and sales here reflect a nationwide marketing and sales strategy. Nothing about sales

 8   volume creates any greater nexus here than anywhere else. 3

 9          Lastly, Relator contends that many of the underlying facts took place in California. Opp. at

10   6–8, 10–11. Once again, Relator has the wrong District, as he contends Zytiga was developed in

11   Southern California, the patent inventors reside in Southern California, and the J&J patent attorney

12   who made the submission at issue currently lives in Southern California. Id. at 10. Moreover,

13   Relator fails to explain why or how the development of Zytiga relates to his current lawsuit for false

14   claims for reimbursement of Zytiga. Judging from Relator’s Complaint, Zytiga’s development, its

15   inventors, or executives of Cougar Biotechnology, Inc. are irrelevant to his claims relating to Zytiga’s

16   subsequent commercial success, or lack thereof, and representations made by Defendants to the

17   USPTO. Relator offers no relevant background underlying the gravamen of his actual claims that

18   relates in any way to this District or, indeed, to California.

19   1
      Courts have repeatedly rejected the proposition that California’s large population makes it the
20   appropriate venue for most significant nationwide suits. See Italian Colors Rest. v. Am. Express Co.,
     No. 03-CV-03719-SI, 2003 WL 22682482, at *3 (N.D. Cal. Nov. 10, 2003). Section 1404(a)
21   “cannot require such a result.” Silva, 2016 WL 1169441, at *6.
     2
22     Relator’s reliance on United States ex rel. Brooks v. Stevens-Henager Coll., Inc., No. 1:13-CV-
     00009-BLW, 2015 WL 758988 (D. Idaho Feb. 23, 2015), is misplaced. The Brooks court’s
23   assessment of “sheer numbers” simply followed from the court’s prior conclusion that the defendants
     had their largest presence in the transferee forum. Id. at *5. Specifically, the court found that the
24   transferee forum was “the center of gravity for [the] lawsuit” because “[a] majority of material events
     occurred” there. Id. at *6.
25
     3
       Lastly, and most peculiarly, Relator suggests that the case should remain here because the Ninth
26   Circuit’s recent decision in United States ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 901 (9th
     Cir. 2017), is favorable to his claim. Opp. at 11. While Campie does not, in fact, support Relator’s
27
     claim, plaintiffs do not ordinarily feature considerations for forum shopping quite so prominently in
28   arguing against transfer.
                                                          6
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 11 of 15 PageID: 1093



 1                4.        Litigation In New Jersey Is More Cost Efficient For Both Parties

 2          Relator’s cost analysis fixates on the location of counsel and the location of key witnesses.

 3   However, as discussed supra, the location of counsel is not a relevant factor in the transfer analysis.

 4   Moreover, while one key witness is located in California (Andrea Kamage), she is a party witness

 5   employed by J&J and any increased cost in travel for that witness will be borne by Defendants.

 6   Indeed, as Relator’s own authority makes clear, “[c]ourts give less consideration to the convenience

 7   of party witnesses or witnesses employed by a party because these witnesses can be compelled by

 8   the parties to testify regardless of where the litigation will occur.” Hendricks v. StarKist Co., No.

 9   13-cv-729-YGR, 2014 WL 1245880, at *3 (N.D. Cal. Mar. 25, 2014); see Opp. at 3. Notably, Relator

10   is silent as to the burden for him personally to litigate a case in the Northern District of California

11   while he resides in New York. Thus, unlike other situations where transfer would merely shift the

12   burden from one party to another, transfer here relieves the burden for both sets of parties.

13                5.        The Ease Of Access To Sources Of Proof Favors Transfer

14          In attempting to diminish the relevance of this factor, Relator focuses exclusively on

15   documentary evidence. Relator does not dispute that because Defendants’ government pricing team

16   is located in New Jersey and because the patent in question was prosecuted from New Jersey, then

17   potentially relevant documentation is likely to be in New Jersey. However, he argues, eDiscovery

18   and the ready transmission of data render this a non-factor. Opp. at 14. To be sure, electronic

19   transmission and storage mitigates the burdens associated with discovery across the country.

20   However, that data and any “hard copy” records must still nonetheless be gathered and turned into

21   transmittable electronic data, so the burden is not fully alleviated.

22          Beyond documentary evidence, Relator ignores completely the separate issue of ease of

23   access to key witnesses. As an initial matter, Relator’s most critical witness is himself, located in

24   New York City conveniently adjacent to the transferee forum. Key defense witnesses are likely to

25   include individuals from the government pricing team and the J&J attorneys who prosecuted the

26   patent in question. The majority of these individuals are located in New Jersey and, as noted, the

27   sole defense witness located in Southern California will travel to New Jersey at Defendants’ expense.

28
                                                         7
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 12 of 15 PageID: 1094



 1          Relator points to a handful of other individuals in California, but these bear little relationship

 2   to the FCA action and are unlikely to have relevant testimony. For instance, Relator points to Mr.

 3   Auerbach and Dr. Belldegrun, the two inventors on the patent application. Id. at 9–10. But on the

 4   face of the application, the patent was assigned to Johnson & Johnson, and neither of these

 5   individuals made the purportedly fraudulent submissions to the USPTO. Relator claims that Mr.

 6   Auerbach provided “leadership and oversight for the development and global commercialization of

 7   … abiraterone acetate,” thus making him knowledgeable about “why the drug was or would be

 8   successful or capture market share from other cancer treatments.” Id. at 7. But, according to

 9   Relator’s own exhibit, Mr. Auerbach occupied this role from July 2009 through January 2010—over

10   three years before the allegedly fraudulent statements and omissions about market share and

11   commercial success and well before the period of market share and commercial success at issue here.

12   Id. at 6. Relator provides no explanation at all for why Dr. Belldegrun would be a relevant witness.

13   Relator observes that Dr. Belldegrun owed a duty of candor to the USPTO, but does not claim that

14   Dr. Belldegrun breached that duty, or offer any basis to believe he would have any insights into

15   anyone else doing so.

16          Relator also summarily refers to “likely many other California-based legacy Cougar

17   employees who were involved in decisions and actions relating to the development of Zytiga and

18   prosecution of the ’438 patent.” Id. at 7–8. However, as discussed supra, the development of Zytiga

19   is not relevant to the claims raised by Relator’s FCA lawsuit. See, e.g., id. at 2 n.1 (describing three

20   ways in which Defendants allegedly violated the FCA without mentioning the invention or

21   development of Zytiga). Moreover, Defendants are presently not aware of legacy Cougar employees

22   involved in prosecuting the ’340 Application which led to the issuance of the ’438 Patent.

23                6.         Transfer To The District Of New Jersey Furthers Judicial Economy

24          While Relator acknowledges that judicial economy is served by considering related and

25   pending cases together, he disputes that his FCA claim is at all related to the patent infringement

26   case in New Jersey. Id. at 15. Relator contends that (i) the New Jersey case is no longer pending,

27   and (ii) that the patent validity issues previously tried in New Jersey are not relevant to this case.

28   Relator is incorrect on both points.
                                                         8
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 13 of 15 PageID: 1095



 1          First, the patent infringement actions from the District of New Jersey, along with the inter

 2   partes review proceedings, are ongoing and are presently consolidated for appeal before the United

 3   States Court of Appeals for the Federal Circuit. The ultimate issues of patent validity, including

 4   considerations of commercial success, are not final and the Federal Circuit may reverse the lower

 5   tribunals’ findings and/or could remand for additional fact-finding. 4 While the District of New

 6   Jersey does not presently have jurisdiction, the case remains pending and any remand returns the

 7   action to the District of New Jersey.

 8          Second, Relator’s allegations of fraud on the USPTO based on misrepresentations concerning

 9   commercial success are inextricably bound up with the previously-litigated question of patent

10   validity. This is why Relator, while arguing the merits of his case in the introduction of his

11   Opposition, characterizes the New Jersey actions as “objectively baseless.” Id. at 5. In order to

12   prevail in his FCA suit, Relator will have to demonstrate that the District of New Jersey presided

13   over not a legitimate legal dispute between parties acting in good faith but rather a farce. “Fraud” in

14   the patent context requires Relator to show more than just impropriety on the part of those

15   prosecuting the patent. Relator must also demonstrate that any misrepresentation or omission before

16   the USPTO was material to the issuance of the ’438 Patent. See Therasense, Inc. v. Becton,

17   Dickinson & Co., 649 F.3d 1276, 1290 (Fed. Cir. 2011). That is, Relator must prove that but-for the

18   alleged malfeasance, the patent examiner would have concluded the claim was obvious. See id. at

19   1291 (“[T]he materiality required to establish inequitable conduct is but-for materiality.”). Cf. KSR

20   Int’l Co. v. Teleflex Inc., 550 U.S. 398, 407 (2007) (“If … the claimed subject matter was obvious,

21   the claim is invalid under [35 U.S.C.] § 103.”).

22          Despite Relator’s insistence that the “cases involve different claims … different statutes, and

23   different material facts,” Opp. at 15, his own Opposition recognizes that evidence of commercial

24   success is relevant “to the issue of obviousness.” Id. at 4 n.2; see KSR Int’l Co., 550 U.S. at 406

25
     4
       Relator seems to find some significance in the fact that the PTAB invalidated the ’438 Patent first
26   and that the PTAB is located in Washington, D.C. and not New Jersey. Opp. at 3. While unclear as
     to Relator’s point in this regard, the District of New Jersey’s decision was entirely independent of
27
     the PTAB’s decision, and that the PTAB reached a similar conclusion does not somehow diminish
28   the District of New Jersey’s experience and familiarity with the ’438 Patent and its application.
                                                        9
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 14 of 15 PageID: 1096



 1   (“Such secondary considerations as commercial success … might be utilized to give light to the

 2   circumstances surrounding the origin of the subject matter sought to be patented.” (quoting Graham

 3   v. John Deere Co. of Kansas City, 383 U.S. 1, 17–18 (1966))). Relator’s entire FCA claim turns on

 4   his allegation that Defendants committed fraud in a single June 4, 2013 submission. See Am. Compl.

 5   ¶ 75. And this submission, Relator contends, pertained solely to Zytiga’s commercial success. Id.

 6   Thus, Relator’s allegations cannot be separated from the previously-litigated questions of the patent’s

 7   validity, but instead will require any adjudicating court to examine the patent, the claimed invention,

 8   the purported misrepresentations and omissions in the June 4 submission, and the relevance of those

 9   omissions and misrepresentations to the patent examiner’s ultimate issuance of the patent. The

10   District of New Jersey has already engaged in this very analysis. Consolidated Opinion at 46–49,

11   BTG Int’l v. Amneal Pharm. LLC, No. 2:15-cv-05909-KM-JBC (D.N.J. Oct. 31, 2018) (Ex. A to

12   Grossman Decl., ECF 30-2).

13          Accordingly, the District of New Jersey court’s familiarity with the patent and the patent

14   record would conserve judicial resources and facilitate the expeditious resolution of this case. Thus,

15   even if the District of New Jersey has a higher median time from filing to trial overall, its

16   understanding of the patent and its prosecution record would likely reduce the timeline in this

17   particular case. Moreover, transfer would conserve resources in this District. Lastly, if the Federal

18   Circuit were to remand for additional fact-finding, transfer would help avoid potentially inconsistent

19   judgments concerning the same patent.

20                                           CONCLUSION

21          While the Northern District of California is certainly convenient for Relator’s Counsel, it is

22   not convenient for anyone or anything else. The totality of factors for the convenience of both parties

23   favor a venue transfer to the District of New Jersey. For the foregoing reasons, the Court should

24   grant Defendants’ Motion to Transfer Venue.

25
     Dated: March 5, 2019                              By: /s/ Michael J. Bettinger
26                                                         Michael J. Bettinger (SBN 122196)
                                                           mbettinger@sidley.com
27                                                         SIDLEY AUSTIN LLP
                                                           555 California Street, Suite 2000
28
                                                       10
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                           CASE NO. 3:17-cv-07250-JST
Case 2:19-cv-12107-KM-ESK Document 37 Filed 03/05/19 Page 15 of 15 PageID: 1097



 1                                                        San Francisco, California 94104-1715
                                                          Telephone: (415) 772-1200
 2                                                        Facsimile: (415) 772-7400

 3                                                        Gordon D. Todd (pro hac vice)
                                                          gtodd@sidley.com
 4                                                        Kimberly Leaman (pro hac vice)
                                                          kimberly.leaman@sidley.com
 5                                                        SIDLEY AUSTIN LLP
                                                          1501 K Street N.W.
 6                                                        Washington, D.C. 20005
                                                          Telephone: (202) 736-8000
 7                                                        Facsimile: (202) 736-8711

 8                                                        Attorneys for Defendants
                                                          JANSSEN BIOTECH, INC.,
 9                                                        JANSSEN ONCOLOGY, INC.,
                                                          JANSSEN RESEARCH & DEVELOPMENT,
10                                                        LLC, and JOHNSON & JOHNSON

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     11
          DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(A)
                                         CASE NO. 3:17-cv-07250-JST
